Case: 17-41062      Document: 00514743289         Page: 1    Date Filed: 11/30/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                    United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                    No. 17-41062                   November 30, 2018
                                  Summary Calendar
                                                                      Lyle W. Cayce
                                                                           Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee

v.

JUAN CARLOS SALINAS,

                                                 Defendant - Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 2:17-CR-24-1


Before SMITH, WIENER, and WILLETT, Circuit Judges.
PER CURIAM: *
       Defendant-Appellant Juan Carlos Salinas appeals from the sentences
imposed for his jury trial convictions on one count of conspiracy to transport
undocumented aliens and two counts of transportation of an undocumented
alien. He first argues that the district court erred by sentencing him based on
unreliable information provided by the presentence report (PSR) and the
Assistant United States Attorney (AUSA).


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-41062     Document: 00514743289     Page: 2   Date Filed: 11/30/2018


                                  No. 17-41062

      The disputed information in the PSR had an adequate evidentiary basis
with sufficient indicia of reliability, and the district court was permitted to
adopt the information because Salinas did not present rebuttal evidence
showing that it was materially untrue or inaccurate. See United States v.
Fuentes, 775 F.3d 213, 218 (5th Cir. 2014).
      Salinas’s argument that the district court improperly relied on the
AUSA’s statements at sentencing about a deceased alien also is unavailing.
The record does not show that the district court relied on those statements, to
the extent they differed from the PSR. In overruling Salinas’s objection to the
10-level enhancement under U.S.S.G. § 2L1.1(b)(7), the district court found
that the evidence showed an alien was left in the brush at Salinas’s direction
and died. That finding was independently supported by the information in the
PSR. Salinas has not shown that the district court’s findings in support of his
sentence were clearly erroneous. See Fuentes, 775 F.3d at 218.
      Salinas also argues that the district court violated his Sixth Amendment
rights by sentencing him based on facts that were not admitted by him or found
beyond a reasonable doubt by the jury. He acknowledges that the argument is
foreclosed by circuit precedent but raises it to preserve it for further review.
      Under the advisory Guidelines regime in effect after United States v.
Booker, 543 U.S. 220 (2005), a sentencing judge may find all facts relevant to
sentencing under the standard of preponderance of the evidence. United States
v. Hebert, 813 F.3d 551, 564 (5th Cir. 2015).           Because the guidelines
enhancements in this case did not increase Salinas’s statutory maximum or
minimum sentence, the facts supporting the enhancements were only required
to be proven by a preponderance of the evidence. See United States v. Romans,
823 F.3d 299, 317 (5th Cir. 2016).
      AFFIRMED.



                                        2